USCA4 Appeal: 21-7744      Doc: 11         Filed: 10/20/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7744


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ALEX ARNEZ JONES,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:16-cr-00124-FDW-DSC-1; 3:21-cv-
        00097-FDW)


        Submitted: October 18, 2022                                   Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Alex Arnez Jones, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7744      Doc: 11          Filed: 10/20/2022     Pg: 2 of 2




        PER CURIAM:

               Alex Arnez Jones seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge issues

        a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Jones has not made

        the requisite showing.       Accordingly, we deny Jones’ Request for Certificate of

        Appealability and Motion for Appointed Counsel and dismiss the appeal. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                        DISMISSED




                                                      2